Citation Nr: 1803930	
Decision Date: 01/22/18    Archive Date: 01/31/18

DOCKET NO.  14-19 403	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for erectile dysfunction as secondary to service-connected disabilities. 


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

J. Murray, Counsel 

INTRODUCTION

The Veteran served on active duty in the United States Army from January 1968 to August 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision by the Department of Veterans Affairs, Regional Office located in St. Petersburg, Florida (RO), which in pertinent part, denied the claim for service connection for erectile dysfunction. 

In July 2017, the Veteran testified before the undersigned during a Board hearing held at the RO.  A copy of the hearing transcript has been associated with the claims folder.  At that time, the Veteran submitted additional private medical evidence with a waiver of initial consideration. 

The Board acknowledges that additional VA and private treatment records have been associated with the claims folder since the July 2017 Board hearing.  Given the favorable decision below for the Veteran's claim, the Board finds that inclusion of the additional evidence into the record at this time is not prejudicial.


FINDING OF FACT

The competent and credible evidence of record demonstrates that the Veteran's erectile dysfunction cannot be satisfactorily disassociated from his service-connected disabilities.


CONCLUSION OF LAW

The criteria for entitlement to service connection for erectile dysfunction, as secondary to his service-connected disabilities, have been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).

Here, in view of the Board's favorable decision to grant service connection, any further discussion as to any shortcomings in duties to assist and notify, or regarding whether the Veteran was prejudiced by any such lapses, would serve no useful purpose.

The Veteran asserts that he is entitled to service connection for erectile dysfunction as secondary to his service-connected prostate cancer and coronary artery disease disabilities.  

Service connection may be granted for a disability that is proximately due to or the result of a service-connected injury or disease shall be service connected. 38 C.F.R. § 3.310 (2017).  When service connection is thus established for a secondary condition, the secondary condition shall be considered part of the original condition.  Establishing service connection on a secondary basis requires evidence sufficient to show: (1) that a current disability exists, and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

A disability which is aggravated by a service-connected disorder may be service connected, but compensation is only available for the degree to which that condition was made worse by the service-connected condition - only to the degree that the aggravation is shown.  38 C.F.R. § 3.310.  In such a situation, VA laws require that the medical evidence must show a baseline level of severity of the nonservice-connected disease or injury, which is established by medical evidence created before the onset of aggravation.  Id. 

The determination as to whether the requirements for service connection are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  38 U.S.C. § 7104 (a); Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303 (a).

In this case, the medical evidence of record clearly demonstrates that the Veteran has a current diagnosis of erectile dysfunction.  See private and VA medical records, including March 2011 VA examination report.  As such, element (1), current disability has been established.  In addition, the Veteran has been awarded service-connection for prostate cancer and coronary artery disease disabilities.  Thus, the remaining question on appeal is whether the Veteran's erectile dysfunction is proximately caused or aggravated by his service-connected disability.  

The Veteran has provided various private medical statements in support of his claim.  In an April 2011 private medical statement, Dr. H.J.G. noted that the Veteran has been treated for erectile dysfunction since his diagnosis of prostate cancer in 2008 and that his radiation treatment for his cancer has contributed to his erectile dysfunction.  Dr. G. further explained in a May 2012 private medical statement that the Veteran has suffered from symptoms of erectile dysfunction since 2008 which coincides with the onset of his increased PSA levels that later lead to the diagnosis of prostate cancer.  He further stated that the Veteran's coronary artery disease contributes to his erectile dysfunction.  

Records from his treating private urologist, Dr. N.M., show that the Veteran's medical history involved elevated PSA levels that were first observed in November 2007, and those levels had increased significantly by November 2008.  The Veteran underwent a prostate biopsy in February 2009, which confirmed a diagnosis of prostate cancer.  In a May 2012 private medical statement, Dr. M. noted that the Veteran had complained of slight problems with erectile dysfunction prior to his diagnosis of prostate cancer, and his erectile dysfunction worsened as a result of his radiation treatment for prostate cancer.  Dr. M supported this medical statement by noting that the Veteran reported that he was no longer able to engage in sexual activity in 2010 compared to his slight complaints of erectile dysfunction prior to his diagnosis of prostate cancer in 2008.  Then, in a June 2017 private medical statement, Dr. M. noted that the Veteran's prostate cancer has been stable following his 2009 radiation treatment, but he continues to have problems with erectile dysfunction as a complication from the radiation treatment.  

In addition, in the June 2017 private medical statement, Dr. M. noted that the Veteran is also treated for coronary artery disease, and heart disease can contribute to erectile dysfunction symptoms.  Dr. M. concluded that the Veteran's coronary artery disease contributes to his erectile dysfunction.  Notably, the medical evidence of record shows that the Veteran was first treated for coronary artery disease in April 2002, which comes prior to his reported onset of his erectile dysfunction. 

Each of the private medical providers has stated that the Veteran's erectile dysfunction is secondary, in part, to his service-connected prostate cancer and coronary artery disease disabilities.  Although the exact percentage of causation and aggravation assigned to each service-connected disability has not been determined, given that the competent medical evidence demonstrates that both of the Veteran's service-connected disabilities contribute to his erectile dysfunction, the Board concludes the evidence is in relative equipoise on this claim on a secondary causal basis.  

The Board has also considered the two VA medical opinions which do not support his claim for service connection.  See the reports of a March 2011 VA examination and a February 2014 VA examination with an April 2014 addendum medical statement.  While each VA medical opinion is based on a review of the claims folder and the findings from clinical evaluation, the Board does not find these medical opinions to be more probative than those of the positive private medical opinions.  Resolving reasonable doubt in the Veteran's favor, the Board finds that service connection for erectile dysfunction is warranted on a secondary basis.



ORDER

Entitlement to service connection for erectile dysfunction as secondary to his service-connected disabilities is granted.



____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


